Title: Appointment of Tench Coxe as Assistant to the Secretary of the Treasury, [10 May 1790]
From: Hamilton, Alexander
To: Coxe, Tench


To Tench Coxe, greeting:
[New York, May 10, 1790]

Reposing especial trust and confidence in your integrity, diligence, and abilities, I, Alexander Hamilton, secretary of the treasury of the United States, in virtue of the power to me given, by the act entitled “An act to establish the treasury department,” do constitute and appoint you assistant to the said secretary: To hold and exercise the said office during the pleasure of the secretary of the treasury of the United States for the time being.
In witness whereof, I have hereunto set my hand, and affixed the seal of the treasury, the tenth day of May, in the year of our Lord one thousand seven hundred and ninety.
Alexander HamiltonSecretary of the Treasury
